DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment on 6/29/2021. As per the preliminary amendment, no claims were amended, claims 1-13 were cancelled, and claims 14-33 were added. Thus, claims 14-33 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “high flow respiratory therapy” as seen in claim 14 lines 1 and 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18, 21-28, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selvarajan et al. (US Pub. 2009/0320851).
Regarding claim 14, Selvarajan discloses a system for providing gases for high flow respiratory therapy (see the system of Fig. 1), comprising: a gases flow source for providing high flow respiratory therapy (see the tubing connected off of base 20 in Fig. 1 which connects to a blower device as seen in [0003], which provides a gas flow which is high velocity (see [0004] where a high velocity air is a result of air from the blower, a high velocity meaning a high flow); further the term “high flow” is broad and any sort of air applied from a positive pressure air device such as a blower can be considered “high flow” relative to the ambient air); a humidifier (see Figs. 28-1 to 28-4 where a dispersion cartridge 3092 can be included into the system, and can contain a humidifying element so as to act as a humidifier as seen in [0160]); a nasal cannula (see Figs. 2-1 to 2-4 nasal prong assembly 10) comprising: a cannula body defining a cavity (see Figs. 1 to 2-4 where base 20 has an interior cavity) and at least one nasal prong extending from the nasal cannula (see prongs 30 in Figs. 2-1 to 2-4, as well as the alternate prong shapes seen across Figs. 3-1 to Fig. 27-2), the at least one nasal prong having an interior passage in communication with the cavity (see Figs. 2-1 to 2-4 where stalk 40 has an interior passage that communicates with the interior of base 20), and a turbulation element (see ribs 865 in Fig. 9-1; and where a turbulation element can be any of a plurality of structures from Figs. 3-1 to 27-2, including other ribs, grates, or anything else that provides some turbulation to the flow).
Regarding claim 15, Selvarajan discloses  the turbulation element is positioned on at least one of an inside curve and an outside curve of an interior passage of the at least one nasal prong (see Fig. 9-1 where ribs 865 are along the circumference of the nasal prong, and thus along an inside curve (the curved part of the prong 830 that is adjacent the other prong, and would be next to the septum of the nose when inserted in the nostril), and also the outside curve (the curved part of prong 830 that is opposite from the other prong and septum of the nose)).
Regarding claim 16, Selvarajan discloses the turbulation element is positioned on both the inside curve and the outside curve of the at least one nasal prong (see Fig. 9-1 where ribs 865 are along the circumference of the nasal prong, and thus along an inside curve (the curved part of the prong 830 that is adjacent the other prong, and would be next to the septum of the nose when inserted in the nostril), and also the outside curve (the curved part of prong 830 that is opposite from the other prong and septum of the nose)).
Regarding claim 17, Selvarajan discloses the turbulation element is positioned on an entirety of the interior passage of the at least one nasal prong (see Fig. 9-1 where ribs 865 are along the entire length of prong 830).
Regarding claim 18, Selvarajan discloses the turbulation element is positioned on at least one surface of a flow path in the system (see Fig. 9-1 where ribs 865 are along the interior flow path of prong 830).
Regarding claim 21, Selvarajan discloses the nasal cannula further comprises a manifold configured to provide a flow of gases to the at least one nasal prong (see Fig. 1 rigid frame 50).
Regarding claim 22, Selvarajan discloses  the manifold is removable from the nasal cannula (see [0039] where rigid frame 50 can be removed from the nasal prong assembly 10).
Regarding claim 23, Selvarajan discloses the system further comprises a cannula that extends from a lateral side of the nasal cannula (see Fig. 1 the tubing which extends out the left side of the cannula assembly 10).
Regarding claim 24, Selvarajan discloses the at least one nasal prong is curved (see Figs. 2-1 to 2-4 where prongs 30 are curved).
Regarding claim 25, Selvarajan discloses the gases flow source comprises a blower (see [0003]).
Regarding claim 26, Selvarajan discloses the turbulation element comprises a plurality of ridges (see Fig. 9-1 where ribs 865 are considered ridges).
Regarding claim 27, Selvarajan discloses the turbulation element comprises random surface texturing (see [0080] lines 1-2 where "each rib has a random or non-uniform shape." It is noted that the applicant uses “texture” and “roughness” as synonyms in the disclosure ([0036] line 2). Thus, the ridges 1065 in Fig. 10-1 comprise random surface texturing due to the random shape causing a different “feel” and thus texture).
Regarding claim 28, Selvarajan discloses wherein features defining the turbulation element are elongated in a circumferential direction (see ribs 965 in Fig. 9-2).
Regarding claim 30, Selvarajan discloses the at least one nasal prong is formed as a unitary structure with the cannula body (see [0039] where the nasal prong assembly 10 can be formed integrally of one piece, between base 20 and prongs 30).
Regarding claim 31, Selvarajan discloses the at least one nasal prong is formed separately from a portion of the cannula body that defines the cavity (see Fig. 2-4 where prongs 30 are separate from base 20, such that they are distinct formations from one another, and are formed as separate elements of the nasal assembly).
Regarding claim 32, Selvarajan discloses the at least one nasal prong comprises a plurality of turbulation elements (see grates 1672 in Figs. 16-1 to 16-2).
Regarding claim 33, Selvarajan discloses the plurality of turbulation elements induce a laminar flow (see grates 1672 in Figs. 16-1 to 16-2, where it is an inherently understood property of fluid flow that when fluid comes into contact with a grate, the resulting downstream, fluid will be laminar).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan as applied to claim 14 above, and further in view of Davenport (US Pat. 8,225,796).
Regarding claim 19, Selvarajan discloses the nasal cannula.
Selvarajan lacks a detailed description of the nasal cannula being non-sealing.
However, Davenport teaches a similar nasal cannula device, where a non-sealing nasal cannula can be placed into the nostrils as it can be curved to follow the nasal passages while easily conforming to the contours of the nasal cavity (see Col. 7 line 62 to Col. 8 line 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the nasal prongs of Selvarajan to be curved non-sealing nasal prongs as taught by Davenport, as it would be a simple substation of one type of nasal prong for another type, with the added benefit of more easily conforming to the shape of the nostril for optimum comfort (Davenport; see Col. 7 line 62 to Col. 8 line 16).
Regarding claim 20, Selvarajan discloses the gases flow source is configured to provide a flow.
Selvarajan lacks a detailed description of the provided flow rate being greater than 20 L/min. 
However, Davenport teaches nasal cannula devices can be used for patients with obstructive sleep apnea (OSA) by providing a flow rate of at least 28 L/min (see Col. 9 lines 17-25 and Col. 10 lines 20-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outputted flow rate of the blower of Selvarajan to be more than 28 L/min as taught by Davenport, as it would make the device usable to treat OSA, while also permitting an abundant source of gas without a need to over pressure the lungs (Davenport; see Col. 9 lines 17-25 and Col. 10 lines 20-33).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan as applied to claim 14 above, and further in view of Pagan (US Pat. 6,019,753).
Regarding claim 29, Selvarajan discloses wherein an average amplitude of features defining the turbulation element is between 0% and 5% of a diameter of the at least one nasal prong.
However, Pagan teaches a similar device with turbulation elements (Fig. 5, corrugations 51) in a cannula having an average amplitude of turbulation features between 0% and 5% of the diameter. Pagan lists the internal diameter of a cannula as 3-11 mm (Col. 2, line 50) and turbulation elements having an amplitude of .3-.4 mm (Col. 3 lines 42-43). Taking these value ranges, a cannula of diameter 11 mm and a turbulation element of amplitude .3 mm would result in a turbulation element amplitude of 2.72% of the diameter, which falls between the range of 0% to 5% in claim.
	Therefore, it would be obvious to one of skill in the art before the effective filing date of the claimed invention to modify Selvarajan's turbulation element with the average amplitude of the turbulation features to be about 2.72% of the diameter as taught by Pagan, as it would be a matter of design choice for one of ordinary skill in the art to choose a small amplitude (such as 2.72% of the diameter) for the turbulation element of Selvarajan, as it would not block the flow of gas through the cannula.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barrett (US Pub. 2004/0039351), Page (US Pat. 7,087,027), and Foley et al. (US Pat. 9,730,830) are cited to show similar fluid flow or nasal cannula devices that include elements which cause turbulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785